Exhibit 10.1

 

 

 

Strictly Private and Confidential

 

 

To: Wayne Good

Accurate Locators

Attn: Wayne Good, Chief Executive Officer

 

Re: Letter of Intent

 

Dear Wayne:

 

The purpose of this binding Letter of Intent (“LOI”) is to set forth the terms
and conditions pursuant to which (i) Gold Hill Resources, Inc., a Nevada
corporation (“Gold Hill Resources”), will acquire from Wayne Good and other
existing stockholders, 100% of the outstanding capital stock of Accurate
Locators, Inc. an Oregon corporation located in Gold Hill, Oregon and Imaging
Locators, Inc. a Nevada corporation located in Pahrump, Nevada (collectively,
the “Good Entities”), and various intellectual property and Micro Gold claim by
Murphy Creek, Oregon owned by Wayne Good and the Good Entities (collectively
“Good Holdings”) (the “Acquisition”), and (ii) immediately following the closing
of the Acquisition, Gold Hill Resources will assume full responsibility for the
current principal loan amount on RV and current credit facilities of AL
estimated at $292,000 with US Bank, Premier Bank and any other existing
liabilities furnished by Accurate Locators (“Assumed Liabilities”).

 

The Acquisition will be consummated pursuant to the terms of a formal agreement
(the “Acquisition Agreement”) to be prepared and executed by the parties as soon
as reasonably possible following the completion of the Diligence Period (as
defined in Section 8), provided, however, that the Acquisition is subject to the
review of tax counsel to each party and accordingly, the Acquisition structure
is subject to change, as necessary and agreed between the parties, to achieve
the most tax efficient structure for all parties at Closing (as defined below).
Subject to the foregoing, the basic terms and conditions to be incorporated in
the Acquisition Agreement are as follows:

1       Issuance of Shares. At the closing of the Acquisition Agreement (the
“Closing”), Gold Hill Resources will issue 29,732,000 (need to finalize number)
restricted shares of its common stock (the “Good Shares”) to the existing
stockholders of Good Holdings prior to the Closing (collectively, the “Existing
Stockholders”). The Good Shares issued to the Existing Stockholders will
represent approximately 95% of the issued and outstanding shares of common stock
of Gold Hill Resources on a fully diluted basis immediately following the
Acquisition excluding any amounts of capital raised by Gold Hill Resources prior
to Closing. In exchange for the Good Shares issued to the Existing Stockholders,
the Existing Stockholders will transfer and/or contribute to Gold Hill Resources
100% of the outstanding capital stock of Good Holdings (the “Good Holdings
Stock”). The parties hereto intend that, immediately following the Acquisition,
Good Holdings will constitute wholly-owned subsidiaries of Gold Hill Resources.

  

2       Outstanding Securities. There are currently approximately 1,500,000
shares of Gold Hill Resources common stock outstanding (“Gold Hill Resources
Common Stock”), no shares of Gold Hill Resources preferred stock outstanding,
and no outstanding options or warrants to purchase Gold Hill Resources Common
Stock. The Existing Stockholders will own 100% of the outstanding capital stock
of Good Holdings immediately prior to Closing, and Good Holdings will have no
outstanding options, warrants or convertible securities, except as set forth in
the Acquisition Agreement.

 

3       Election of Directors. To the extent required by SEC regulations, Gold
Hill Resources will file the information statement under Rule 14(f)(1) of the
Exchange Act ("14f-1 Information Statement") disclosing the change of control of
Gold Hill Resources contemplated under the Acquisition Agreement. Following the
Closing, one person designated by Wayne Good will be appointed to the Board of
Directors.

 

4       Gold Hill Resources Representations and Warranties. Gold Hill Resources
will represent and warrant to Good Holdings that, as of the Closing:

 

iGold Hill Resources will be a Section 12(g) reporting company in compliance
with and current in its reporting requirements under the Securities Exchange Act
of 1934 ("Exchange Act") and quoted on the OTC Bulletin Board (“OTCBB”);

 

iiGold Hill Resources will have no material liabilities, contingent or
otherwise, other than professional fees and other obligations as set forth in
Section 13(a) and those disclosed in its public filings;

 

iiiGold Hill Resources will be validly existing under the laws of the state of
its incorporation, have the proper corporate authority to enter into the
Acquisition Agreement and the transactions contemplated thereby, and have
received all consents and approvals necessary to consummate the transactions
contemplated by the Acquisition Agreement;

 

ivThe Acquisition Agreement and the transactions contemplated thereby will not
violate the terms or provisions of any law, court order, or agreement by which
Gold Hill Resources is governed or to which Gold Hill Resources is bound;

 

vThe financial statements and other information reported by Gold Hill Resources
in its Exchange Act reports filed for the periods after December 31, 2012 will
be true, accurate and complete in all material respects, will not contain any
untrue statement of a material fact, or omit to state any material fact
required, to make the reports or statements therein contained not misleading,
and with respect to the financial statements, will have been prepared in
accordance with GAAP, applied on a consistent basis, and will present fairly in
all material respects the results of operation and financial position of Gold
Hill Resources for the periods and the dates therein specified; and

 

viGold Hill Resources is not a party to any advisory, finder's or broker's
agreement with respect to the consummation of a reverse merger or reverse
acquisition transaction involving itself.

 

5       Good Holdings Representations and Warranties. Good Holdings will
represent and warrant to Gold Hill Resources that, as of the Closing:

 

iGood Holdings will be validly existing under the laws of the state of its
formation, have the proper authority to enter into the Acquisition Agreement and
the transactions contemplated thereby, and have received all consents and
approvals necessary to consummate the transactions contemplated by the
Acquisition Agreement;

 

iiThe Acquisition Agreement and the transactions contemplated thereby will not
violate the terms or provisions of any law, court order, or agreement to which
Good Holdings is governed or bound;

 

iiiGood Holdings capital structure is as set forth in a schedule to the
Acquisition Agreement, and other than the Good Holdings Stock, and except as set
forth in the Acquisition Agreement, there are no outstanding securities,
options, warrants or convertible securities of Good Holdings outstanding, there
are no pre-emptive rights or any other rights to acquire any securities of Good
Holdings, there are no registration rights, and there are no commitments or
agreements to issue, transfer or grant any securities, options, warrants,
convertible securities or registration rights of Good Holdings;

 

ivBy the time of execution of the Acquisition Agreement, the Good Holdings Stock
and all other securities issued by Good Holdings will be duly and validly
issued, including, without limitation, in accordance with applicable securities
laws, fully paid and non-assessable;

 

vGood Holdings has good, clear and marketable title to its assets, free and
clear of all liens and encumbrances; and

 

viGood Holdings is not a party to any advisory, finder's or broker's agreement
with respect to the consummation of a reverse merger or reverse acquisition
transaction involving Gold Hill Resources.

 

6       Acquisition Agreement.

 

iGold Hill Resources will initially prepare, and the parties will negotiate and
enter into, the Acquisition Agreement (together with such other collateral
agreements contemplated by the Acquisition or this LOI) following the expiration
of the Diligence Period and the parties will use their best efforts to cause the
Acquisition Agreement to be approved and ratified by the necessary boards of
directors or equivalent bodies of Good Holdings and Gold Hill Resources, as
required by applicable law.

 

iiThe Acquisition Agreement will contain warranties, representations, covenants
and conditions as are customary for transactions of this nature, including,
without limitation, the representations and warranties by the parties set forth
herein.

 

iiiThe Acquisition Agreement will require Gold Hill Resources to use its
commercially reasonable efforts to remain a Section 12(g) reporting company, and
to remain current in its reporting under the Exchange Act for the two year
period following Closing. The Acquisition Agreement will also require that Gold
Hill Resources be quoted on the OTCBB as of the Closing.

 

ivThe Acquisition Agreement will provide that Gold Hill Resources take the
following corporate actions (“Actions”) prior to Closing or promptly following
the Closing: As a condition of Closing, the board of directors will appoint a
new board member designated by Wayne Good.

 

vA Form S-1 will be filed on a best efforts basis within 30 days after the Super
8-K filing effective date registering a prorated number of the shares from this
transaction of Gold Hill Resources Common Stock, and other shares of Gold Hill
Resources Common Stock held by existing Gold Hill Resources stockholders holding
registration rights.

 

7       Conditions Precedent to Obligations.

 

The obligations of Good Holdings and Gold Hill Resources to complete the
Acquisition are subject to satisfaction of the following conditions precedent
(unless waived by Good Holdings and/or Gold Hill Resources, as applicable):

 

iGood Holdings has delivered the balance sheets as of the end of the last two
fiscal years and the related statements of operations, stockholders' equity and
cash flows for the last two fiscal years ended October 31, 2012 audited by Anton
& Chia LLP ("Accountant"), and the unaudited, reviewed interim financial
statements for the most recent fiscal quarter ended, with all such statements
having been prepared in accordance with U.S. generally accepted accounting
principles, SEC rules and regulations, and the U.S. Public Company Accounting
Oversight Board ("PCAOB") auditing standards, consistently applied
(collectively, the “Financial Statements”);

 

iiReceipt by Gold Hill Resources of a written undertaking provided by the
Accountant acknowledging that Good Holdings is consummating a reverse
acquisition or reverse merger transaction with Gold Hill Resources, that such
transactions will not disqualify or otherwise prevent Accountant from continuing
its engagement as the auditors of Good Holdings following the Acquisition or
prohibit or impede Accountant from preparing in a timely manner or opining on
the required financial statements following the Acquisition, and that Accountant
is duly registered with the PCAOB;

 

iiiGood Holdings has complied with, and received all applicable approvals and
permits required by, the applicable laws, regulations and rules in the U.S. and
any state and local subdivision or regulatory authority thereof in connection
with and as may be necessary to complete the transactions contemplated hereunder
("Approvals");

 

ivNo material adverse affect (as defined in the Acquisition Agreement) has
occurred on or prior to Closing with respect to Good Holdings;

 

vEach Existing Stockholder shall be an accredited investor, and shall have
provided to Gold Hill Resources such written information as Gold Hill Resources
shall require to reasonably rely on available federal and state securities laws
exemptions in connection with the issuance of the Good Shares;

 

viThe warranties and representations of Good Holdings and the Existing
Stockholders in the Acquisition Agreement are true and correct as of the
Closing; and

 

viiGold Hill Resources and its counsel will have prepared, with the assistance
of (and principal drafting required by) Good Holdings, the Form 8-K announcing
the Closing (“Closing 8-K”) which will include the Financial Statements, the
“Form 10 information” (as defined in the SEC rules and regulations) for Good
Holdings, any other information required to be disclosed in a Form 8-K for a
reverse acquisition or reverse merger transaction involving a “shell company”
(as defined in the SEC rules and regulations), and the pro forma financial
statements for Good Holdings and Gold Hill Resources on a consolidated basis
giving effect to the Acquisition, which will be in a form acceptable to Gold
Hill Resources and in a format acceptable for EDGAR filing, provided, however,
that Gold Hill Resources has delivered to Good Holdings any and all information
with respect to Gold Hill Resources reasonably requested by or necessary for
Good Holdings to comply herewith.

 

The obligations of Good Holdings and the Existing Stockholders to complete the
Acquisition are subject to satisfaction of the following conditions precedent
(unless waived by Good Holdings):

 

iNo material adverse affect (as defined in the Acquisition Agreement) has
occurred on or prior to Closing with respect to Gold Hill Resources;

 

iiGold Hill Resources has not received any material claim or other notice of
material loss, damages or liability from any third party, including any
shareholder thereof;

 

iiiGold Hill Resources has filed its Quarterly Report on Form 10-Q for the
quarter ended March 31, 2013;

 

ivThe warranties and representations of Gold Hill Resources in the Acquisition
Agreement are true and correct as of the Closing; and

 

8       Due Diligence. Each party will conduct a business, accounting,
financial, environmental and legal due diligence investigation of the business
and operations of the other party to its satisfaction during the 21-day period
following the acceptance of this LOI (the “Diligence Period”). The Investors
shall conduct their initial round of diligence during the Diligence Period.

 

9       Conduct of Business. Pending execution of the Acquisition Agreement, the
parties will ensure that the operations of Good Holdings and Gold Hill Resources
will be conducted and the accounts relating thereto will be maintained in the
same manner as heretofore conducted and maintained, and that the business is
continuously operated in the ordinary course of business.

 

10    Closing. The parties will use their commercially reasonable efforts to
close the Acquisition and Capital Raise contemplated herein as soon as
reasonably possible following the execution and delivery of the Acquisition
Agreement and the satisfaction of each of the conditions to Closing contained in
the Acquisition Agreement.

 

11    Binding Agreement. The provisions of this LOI are binding and the terms
and conditions set forth in this LOI are intended to and do constitute a binding
or legally enforceable agreement.

 

12    Binding Provisions. Upon execution of this LOI by Good Holdings and Gold
Hill Resources, the following provisions will constitute binding agreements and
obligations of the parties:

 

13    Exclusive Dealing. From the date of full execution of this LOI until the
earlier of the termination hereof in accordance with Section 13(e) below or the
execution of the Acquisition Agreement, neither Good Holdings or the Existing
Stockholders, nor any of their officers, employees, directors, shareholders,
advisors, representatives or affiliates will enter into or continue any
negotiations or discussions with other parties relating to a reverse acquisition
or reverse merger transaction involving Good Holdings. Gold Hill Resources may
pursue any and all remedies in law or in equity in the event of a breach of this
Section 13(a) by any relevant party, including an action for specific
performance without the posting of any bond. In the event Good Holdings does not
complete the reverse merger Good Holdings will pay Gold Hill Resources the sum
of $50,000.

 

a       Confidentiality; Access to Information. Each party agrees to keep
confidential any information obtained by it from the other party in connection
with its investigations or otherwise in connection with these transactions and,
if such transactions are not consummated, upon request thereof, to return to the
other party any documents and copies thereof received or obtained by it in
connection with the proposed transactions. Further, except as and to the extent
required by law (including, without limitation, the applicable rules and
regulations promulgated by the Securities and Exchange Commission), without the
prior written consent of the other party, Good Holdings, the Existing
Stockholders and Gold Hill Resources will not make any public comment, statement
or communication with respect to, or otherwise disclose or permit the disclosure
of the existence of discussions regarding, a possible transaction among the
parties or any of the terms, conditions or other aspects of the transaction
proposed in this LOI. If a party is required by law to make any such disclosure,
it must first provide to the other party the content of the proposed disclosure,
the reasons that such disclosure is required by law, and the time and place that
the disclosure will be made. Notwithstanding the foregoing, the parties hereto
agree that Gold Hill Resources may prepare and file a Current Report on Form 8-K
pursuant to the Exchange Act to report the execution of this LOI, which Report
will be subject to the prior approval of the other party, which approval will
not to be unreasonably withheld.

 

b       Professional Fees. Except as otherwise provided in Section 13(e) hereof,
the expenses and costs of the transactions contemplated hereunder, including but
not limited to, the fees of attorneys, financial advisors, placement agents,
brokerage or finder’s fees and other fees and expenses, will be borne by the
party that incurs the expense.

 

d       Governing Law, Dispute Resolution, and Jurisdiction. This LOI will be
governed by and construed in accordance with the laws of the State of Nevada,
without giving effect to the conflicts of laws principles thereof. All disputes,
controversies or claims (“Disputes”) arising out of or relating to this LOI will
in the first instance be the subject of a meeting between a representative of
each party who has decision-making authority with respect to the matter in
question. Should the meeting either not take place or not result in a resolution
of the dispute within twenty (20) business days following notice of the dispute
to the other party, then the dispute will be resolved in a binding arbitration
proceeding to be held in Los Angeles, California, in accordance with the
international rules of the American Arbitration Association. The parties agree
that a panel of one arbitrator will be required, who will be fluent in English.
The arbitrator may award attorneys’ fees and other arbitration related expense,
as well as pre- and post-judgment interest on any award of damages, to the
prevailing party, in his or her sole discretion.

 

e       Termination. Following acceptance of this LOI, this LOI may only be
terminated upon the mutual written agreement of Good Holdings and Gold Hill
Resources.

 

[Remainder of this page intentionally left blank.]

 

 

 

If you agree to the foregoing, please return a signed copy of this LOI to the
undersigned no later than 5:00 PM pacific time on April 15, 2013, after which
time this LOI will expire if not so accepted.

 

Very truly yours,

 

Gold Hill Resources, Inc.

 

 

 

By: __/s/ Eric Stoppenhagen_____________

Eric Stoppenhagen, Chief Financial Officer

 

 

Accepted and Agreed to: Accepted and Agreed to:

 

Wayne Good Accurate Locators, Inc.

 

By: __/s/ Wayne Good_____________ By: __/s/ Wayne Good ______________

 

Name (print): Wayne Good Name (print): Wayne Good

 

Title: ____/ Wayne Good __________ Title: ____/ Wayne Good
_______________________

 

Date: _____4/15/2013_____________ Date: ______4/15/2013___________

 

 

 

